                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON

SUSAN 0. , 1                                      3:18-cv-02192-BR

               Plaintiff,                         OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

               Defendant.


GEORGE J. WALL
CAITLIN S. LAUMAKER
Law Offices of George J. Wall
825 N.E. 20 th Ave
Suite 330
Portland, OR 97232
(503) 236-0068

               Attorneys for Plaintiff


      1
      In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
BENJAMIN J. GROEBNER
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S221A
Seattle, WA 98104-7075
(206) 615-2494

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Susan 0. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's applications for Supplemental

Security Income (SSI) and Disability Insurance Benefits (DIB)

under Titles XVI and II of the Social Security Act.

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed her applications for SSI and DIB on




2 - OPINION AND ORDER
December 24, 2015.   Tr. 221. 2   Plaintiff alleged a disability

onset date of January 31, 2010.     Her applications were denied

initially and on reconsideration.     An Administrative Law Judge

(ALJ) held a hearing on December 6, 2017.     Tr. 37-64.     Plaintiff

and a vocational expert (VE) at the hearing, and Plaintiff was

represented by an attorney.

     On February 7, 2018, the ALJ issued an opinion in which she

found Plaintiff's relevant disability onset date is July 2, 2013;

Plaintiff was not disabled at any time after July 2, 2013; and,

Plaintiff, therefore, is not entitled to benefits.     Tr. 15-30.

Pursuant to 20 C.F.R. § 404.984(d) that decision became the final

decision of the Commissioner on October 25, 2018, when the

Appeals Council denied Plaintiff's request for review.       Tr. 1-6.

See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                              BACKGROUND

     Plaintiff was born on December 22, 1979.     Tr. 221.

Plaintiff was 37 years old at the time of the hearing.        Plaintiff

has a Masters Degree in Music Performance and an Associates

Degree in Veterinary Science Technology.     Tr. 44.   Plaintiff has

past relevant work experience as a veterinary technician.

Tr. 28.



     2
     Citations to the official transcript of record filed by the
Commissioner on May 9, 2019, are referred to as "Tr."

3 - OPINION AND ORDER
     Plaintiff alleges disability due to depression, anxiety,

migraines, bipolar disorder, fatigue, and attention deficit

disorder (ADD).     Tr.   96-97.

     Except when noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.     See Tr. 22-27.



                                   STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.       Molina v. Astrue, 674 F.3d 1104, 1110 (9 th

Cir. 2012).    To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which .          has lasted or can be expected to last for

a continuous period of not less than 12 months."         42 U.S.C.

§ 423(d) (1) (A).   The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.         McLeod v. Astrue, 640 F.3d

881, 885 (9 th Cir. 2011) (quoting Mayes v. Massanari,. 276 F.3d

453, 459-60 (9 th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.          42


4 - OPINION AND ORDER
U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Adrnin.,

682 F.3d 1157, 1161 (9 th Cir. 2012).    Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."      Molina,    674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Adrnin., 574 F.3d 685,         690

(9 th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."         Id.   (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9 th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.           Ryan v.

Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9 th Cir. 2008).         Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner's findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9 th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9 th Cir.

2006).




5 - OPINION AND ORDER
                                DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R.    §§    404.1520(a) (4) (I), 416.920(a) (4) (I).        See

also Keyser v. Comm'r of Soc. Sec.,           648 F.3d 721, 724    (9 th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.               20 C.F.R.

§§   404 .1520 (a) (4) (ii), 416. 920 (a) (4) (ii).     See also Keyser,    648

F.3d at 724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.               20 C.F.R.

§§   404 .1520 (a) (4) (iii), 416. 920 (a) (4) (iii).     See also Keyser,       648

F.3d at 724.      The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

       If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).                  The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a


6 - OPINION AND ORDER
regular and continuing basis despite her limitations.                   20 C.F.R.

§§   404.1520(e), 416.920(e).       See also Social Security Ruling

(SSR)    96-8p.    "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."                   SSR 96-8p,

at *1.     In other words, the Social Security Act does not require

complete incapacity to be disabled.              Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9 th Cir. 2011) (citing Fair

v. Bowen, 885 F.2d 597, 603 (9 th Cir. 1989)).

        At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.            20 C.F.R.    §§    404.1520(a) (4) (iv),

416.920(a) (4) (iv).       See also Keyser,      648 F.3d at 724.

        If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.         20 C.F.R.    §§   404.1520(a) (4) (v),

416. 920 (a) ( 4) (v) .   See also Keyser,      648 F. 3d at 724-25.      Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9 th

Cir. 2010).       The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.         If the Commissioner meets this burden,

the claimant is not disabled.         20 C.F.R.       §§    404.1520(g) (1),


7 - OPINION AND ORDER
416. 920 (g) (1).



                               ALJ'S FINDINGS

      At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since her July 2, 2013, onset date.

Tr. 18.

      At Step Two the ALJ found Plaintiff has the severe

impairments of right-shoulder disorder, right-biceps tendinitis,

Raynaud's phenomenon, migraines, attention deficit hyperactivity

disorder (ADHD), depression, bipolar disorder, and anxiety.

Tr. 18.    The ALJ found Plaintiff's hypothyroidism and history of

asthma are not severe impairments.        Tr. 18.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments or combination of impairments do not

meet or medically equal one of the listed impairments in 20

C.F.R. part 404, subpart P, appendix 1.         Tr. 18.   The ALJ found

Plaintiff has the RFC to perform light work with the following

limitations:        frequent reaching, handling, and fingering

bilaterally; only occasional interaction with coworkers and

supervisors; never climbing ladders, ropes, or scaffolds; no

exposure to hazards "greater than moderate level noise" or public

contact; "simple, routine, repetitive tasks but not at production

rate pace"; "simple work-related decisions"; and "few changes in

a routine work setting."        Tr. 20.


8 - OPINION AND ORDER
     At Step Four the ALJ found Plaintiff is unable to perform

her past work.   Tr. 28.

     At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.     Accordingly, the ALJ

concluded Plaintiff is not disabled.     Tr. 30.



                            DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff's testimony;   (2) determined Plaintiff's

impairments did not meet or equal Listing 12.04C; and (3) gave

"little weight" to the opinions of treating psychologists Alex

Bloom, Psy.D., and Karla Causeya, Psy.D.

I.   The ALJ did not err when she partially rejected Plaintiff's
     testimony.

     Plaintiff alleges the ALJ erred when she partially rejected

Plaintiff's testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.   Cotton,   799 F.2d 1403 (9~ Cir.

1986), aff'd in Bunnell v. Sullivan,   947 F.2d 341 (9 th Cir.

1991).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.     Smolen,   80

9 - OPINION AND ORDER
F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.      Parra v. Astrue, 481 F.3d 742,

750 (9 th Cir. 2007) (citing Lester v. Chater, 81 F.3d 821, 834    (9 th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."    Id.   (quoting Lester, 81 F. 3d at 834) .

     Plaintiff testified at the hearing that she "tr[ies] as hard

as [she] can,          [but she does not] keep up.           [She] can

make it work for a little while, but everything else goes out the

window.   And then,   [her] work performance goes downhill too."

Tr. 49.   Plaintiff noted her main difficulty with work is

"keeping up and maintaining.          focus."   Tr. 49.   She noted she

loses her ability to communicate as well as her "people skills"

when she gets scared and/or when there are "so many things coming

at [her] at once."    Tr. 49.    Plaintiff stated migraines are the

"other big problem that [she is] getting medical treatment for."

Tr. 50.

     Plaintiff stated she wakes up between 8:30 and 9:00a.m.,

eats breakfast, and takes her medications.       Even though she is

"usually pretty groggy for a couple of hours," she then "start[s]


10- OPINION AND ORDER
to perk up a little bit and work[s] on house work or go[es] to

appointments."    Tr. 50.     Plaintiff vacuums, does laundry, feeds

her cats, and goes grocery shopping with a list provided by her

husband.   Plaintiff sews for fun, drives herself to appointments,

and travels.     Plaintiff noted she travels with her husband fairly

often; specifically, they usually take "one big trip in the

summer and maybe a big trip in the winter."          Tr. 53.   Plaintiff

noted in the year before the hearing she and her husband traveled

to Austria; San Jose, California; Boise, Idaho; Austin, Texas;

and Hawaii.    Plaintiff noted her husband does "most of the work

for [travel, but] it's still kind of hard to get organized and

then come back and try to get organized again."          Tr. 54.

     Plaintiff testified she usually has one or two migraine

headaches per month, which cause her to "get pretty foggy" and to

struggle to form sentences, answer questions, or communicate

coherently.    Tr. 57.

     The ALJ found Plaintiff's "medically determinable

impairments could reasonably be expected to produce some

symptoms," but Plaintiff's "statements concerning the intensity,

persistence and limiting effects of [her] symptoms are not

entirely consistent with the medical evidence and other evidence

in the record."     Tr. 21.

     The ALJ noted Plaintiff's treatment records "document modest

mental status examination findings."       Tr. 23.     See, e.g.,


11- OPINION AND ORDER
Tr. 396, 399, 498-99, 525-26, 598-99, 666-67, 676-77, 702-03,

728-29.    In February 2016 Carole Paisley, treating nurse

practitioner, noted Plaintiff

           always appears physically healthy, but presents as
           'feeble,' reporting a host of physical sx's using
           a mix of vague and medical term descriptors, and
           the physical sxs are often grouped by system,
           i.e., cardiac, neuro, etc.        From a medical
           standpoint, many of [Plaintiff's] reports either
           cannot be substantiated, aren't c/w objective
           findings, are so vague it halts the likelihood of
           diagnostic clarity, etc.

Tr. 487.    In August 2016 N.P. Paisley noted it was "the best [she

had] seen [Plaintiff]."     Tr. 729.    In December 2016 N.P. Paisley

again noted it was "the best [she had] seen [Plaintiff] on exam."

Tr. 703.    In January 2017 Plaintiff reported to N.P. Paisley that

she was "on a roll lately feeling more organized and productive."

Tr. 659.    In March 2017 Plaintiff reported she had been "quite

productive."    Tr. 681.

     Similarly, in November 2014 Plaintiff reported to Henry

Reahl, M.D., treating physician, that she "generally has one

headache a month [and] often does not need to take a triptan."

Tr. 432.    In December 2015 Plaintiff reported averaging "about 15

days per month of migraine."       Tr. 425.   Plaintiff, however, also

reported she had discontinued her medication in November 2015 and

"currently not taking any migraine prophylaxis."        Tr. 425.

Plaintiff began taking Depakote for her migraines and reported

decreased symptoms.     Tr. 731.    In March 2017 Plaintiff reported


12- OPINION AND ORDER
only low-grade daily headaches and her migraines decreased to

once or twice a month.     Tr. 648.

        Finally, the ALJ noted Plaintiff's extensive travel.   The

record reflects in June 2014 Plaintiff traveled     and in November

2015 she went to Hawaii.     In addition, between May 2016 and July

2017 Plaintiff went camping and traveled to Washington, D.C.;

Colorado; Sweden; Latvia; Austria; Hawaii; and twice to New York.

Tr. 53, 503, 526, 591, 595, 661, 683, 687, 705, 723, 731, 1299,

1470.     The ALJ noted although "[t]ravel and disability are not

mutually exclusive,          the fact that [Plaintiff] has been able

to withstand the physical and mental demands of travel, including

international travel, is not entirely consistent with her

allegations of debilitating symptoms and limitations."     Tr. 25.

        The Court finds on this record that the ALJ did not err when

she partially rejected Plaintiff's testimony regarding the

intensity, persistence, and limiting effects of her symptoms

during the relevant period.

II.     The ALJ did not err when she found at Step Three that
        Plaintiff's impairments do not meet or equal the criteria of
        Listing 12.04C.

        Plaintiff contends the ALJ erred when she found at Step

Three that Plaintiff's impairments did not meet or equal the

criteria of Listing 12.04C.

        As noted, the ALJ must determine at Step Three whether any

of a claimant's impairments or combination of impairments meet or


13- OPINION AND ORDER
equal "one of a number of listed impairments that the

[Commissioner] acknowledges are so severe as to preclude

substantial gainful activity."     Yuckert,   482 U.S. at 140-41.    See

also 20 C.F.R. §§ 404.1520(d), 416.920(d).      To determine properly

whether a claimant meets or equals a listing, the ALJ must

consider all of the claimant's medically determinable

impairments, including severe and nonsevere impairments.       See

Lewis, 236 F.3d at 512 ("An ALJ must evaluate the relevant

evidence before concluding that a claimant's impairments do not

meet or equal a listed impairment.").

     When determining whether a claimant with a mental impairment

meets one of the listings, the ALJ must follow the evaluation

technique set out in 20 C.F.R. § 404.1520a.       Under this technique

the ALJ must first consider whether the claimant has a medically

documented history of the mental disorder (the "A criteria") and

whether and to what extent the disorder functionally limits the

claimant (the "B criteria" and the "C criteria").       Id.

§ 404.1520a(b)-(c).     "To meet or equal listing 12.04 .     . a

claimant must satisfy either the A and B criteria, or the A and C

criteria."   Bradley v. Comm'r of Soc. Sec. Admin., No. CV-18-

00611-TUC-MSA, 2019 WL 6167879, at *4    (D. Ariz. Nov. 20, 2019)

(citing 20 C.F.R. Part 404, Subpart P, App. 1, § 12.04).

     To satisfy the criteria of Listing 12.04C a claimant must

establish she has a mental disorder that is "serious and


14- OPINION AND ORDER
persistent," which is defined as:

          [having] a medically documented history of the
          existence of the disorder over a period of at
          least 2 years, and there is evidence of both:

               1. Medical treatment, mental health therapy,
               psychosocial support(s), or a highly
               structured setting(s) that is ongoing and
               that diminishes the symptoms and signs of
               your mental disorder; and

               2. Marginal adjustment, that is, you have
               minimal capacity to adapt to changes in your
               environment or to demands that are not
               already part of your daily life.

20 C.F.R. Pt. 404, Subpt. P, App'x 1, § 12.04C.   Marginal

adjustment is further defined as:

          your adaptation to the requirements of daily life
          is fragile; that is, you have minimal capacity to
          adapt to changes in your environment or to demands
          that are not already part of your daily life.   We
          will consider that you have achieved only marginal
          adjustment when the evidence shows that changes or
          increased demands have led to exacerbation of your
          symptoms and signs and to deterioration in your
          functioning; for example, you have become unable
          to function outside of your home or a more
          restrictive setting, without substantial
          psychosocial supports (see 12.00D).  Such
          deterioration may have necessitated a significant
          change in medication or other treatment.
          Similarly, because of the nature of your mental
          disorder, evidence may document episodes of
          deterioration that have required you to be
          hospitalized or absent from work, making it
          difficult for you to sustain work activity over
          time.

20 C.F.R. Pt. 404, Subpt. P, App'x 1, § 12.00G(2) (c).

     The ALJ found the record did not establish that Plaintiff

has only a minimal capacity to adapt to changes in her


15- OPINION AND ORDER
environment or to demands that are not already part of her daily

life.    As noted, Plaintiff's mental-status examinations did not

reveal significant symptoms.     Tr. 396, 399, 498-99, 525-26, 598-

99, 666-67, 676-77, 702-03, 728-29.      In addition, the record

reflects Plaintiff planned her wedding, left her house regularly

for appointments and to shop in addition to traveling

extensively.     Tr. 51, 53, 307-08, 336, 503, 526, 595, 591, 661,

683, 687, 705, 723, 731, 1299, 1470.

        On this record the Court concludes the ALJ did not err when

she found Plaintiff's impairments did not meet or equal the

criteria of Listing 12.04C.

III. The ALJ did not err when she gave "little weight" to the
     opinions of Drs. Bloom and Causeya, treating psychologists.

        As noted, Plaintiff contends the ALJ erred when she gave

little weight to the opinions of Ors. Bloom and Causeya.

        An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947,     957

(9 th Cir. 2002).   When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.      Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9 th Cir.

1996).

16- OPINION AND ORDER
     A.     Dr. Bloom

            On November 2, 2017, Dr. Bloom provided a statement

regarding Plaintiff's impairments.                  Dr. Bloom notes he has

treated Plaintiff "intermittently 11 since 2015.                 Tr. 1488.

Dr. Bloom states he has discussed with Plaintiff "her employment

history and how she has had trouble maintaining regular

employment.   11
                        Tr. 1488.     Dr. Bloom states Plaintiff reported she

has a history of tardiness and that her depression has

"historically impacted work performance and maintaining

organization.      11
                          Tr. 1488.     Plaintiff advised Dr. Bloom that she

is able to accomplish short-term goals at the beginning of

employment, but "her work performance along with interpersonal

skills deteriorate over time, leading to a sustained feeling of

overwhelm, defensiveness, and frustration [and] her ability to

accomplish tasks outside of work becomes minimal.                 11
                                                                       Tr. 1488.

Dr. Bloom states he also discussed Plaintiff's physical symptoms

with Plaintiff.            Plaintiff reported "recurrent migraines last 72

hours on average, but can go for as long as several months.

Often, before the migraine commences or after it lifts, she

experiences an even greater amount of grogginess and fatigue,

which can remain for several days.             11
                                                     Tr. 1488.   Dr. Bloom noted

Plaintiff's progress with her ADHD symptoms, sustaining

attention, and accomplishing tasks has been "variable.                   11




Tr. 1488.     Dr. Bloom concludes:


17- OPINION AND ORDER
                 It is outside of the scope for me to assess
                 [Plaintiff] for whether she is able to work as
                 this was and continues to not be the focus of our
                 assessment or treatment.  That said, I would find
                 it challenging to justify her ability to complete
                 daily work tasks on a regular basis given her
                 level of struggle in accomplishing daily and
                 weekly tasks around her home.

Tr. 1489.

            As noted, the ALJ gave little weight to Dr. Bloom's

opinion on the grounds that Dr. Bloom appeared merely to

reiterate Plaintiff's subjective reports about her mental and

physical limitations, which this Court has already concluded the

ALJ properly rejected.    In addition, the ALJ noted Dr. Bloom's

opinion is inconsistent with the medical record.     Specifically,

Dr. Bloom's own records contain unremarkable mental-status

examination findings.     See, e.g., Tr. 581-615, 654-734.   The ALJ

also found Dr. Bloom's opinion was inconsistent with Plaintiff's

activities, including her extensive travel.

            On this record the Court concludes the ALJ did not err

when she gave little weight to Dr. Bloom's opinion because the

ALJ did so based on clear and convincing evidence in the record.

     B.     Dr. Causeya

            On June 21, 2013, Dr. Causeya conducted a psycho-

diagnostic evaluation of Plaintiff and completed a Mental

Residual Functional Capacity Statement (MRFC).     Dr. Causeya found

in her MRFC that Plaintiff had moderately severe difficulty in

her ability to work in coordination with or in proximity to

18- OPINION AND ORDER
others without being distracted; to make simple work-related

decisions; to complete a normal workday and work week without

interruptions from psychologically-based symptoms; to perform at

a consistent pace without an unreasonable number of rests; to

interact appropriately with the general public or customers; and

to maintain "socially appropriate behavior and to adhere to basic

standards of neatness and cleanliness."     Tr. 1499-1500.

Dr. Causeya also concluded Plaintiff would likely miss more than

one or two days of work per month due to her symptoms.       Tr. 1500.

          The ALJ gave little weight to Dr. Causeya's opinion

"regarding [Plaintiff's] functioning during the relevant period"

because it was inconsistent with the record after July 2013.

Specifically, Plaintiff had largely unremarkable mental-status

examinations after her July 2013 onset date.     Tr. 396, 399, 498-

99, 525-26, 598-99, 666-67, 676-77, 702-03, 728-29.     In addition,

the ALJ noted Plaintiff's "robust activities" after her July 2013

onset date, which included extensive travel in 2015-2017 and

part-time work sewing pillow covers that ended only because

orders tapered off.     Tr. 53, 258, 503, 526, 595, 591, 661, 683,

687, 705, 723, 731, 1299, 1470.

     On this record the Court concludes the ALJ did not err when

she gave little weight to Dr. Causeya's opinion because the ALJ

did so based on clear and convincing evidence in the record.




19- OPINION AND ORDER
                            CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four

of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 3 rd day of December, 2019.




                               ANNA J. BROWN
                               United States Senior District Judge




20- OPINION AND ORDER
